DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronics that generate multiple first possible frequency values that are each a candidate for a value of the frequency contribution” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, and claims 4-6 dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the electronics that generate multiple second possible frequency values that are each a candidate for a value of the frequency”; the meaning of this clause is unclear.  Multiple frequency values implies a first, a second, a third and so on, but the claim recites “multiple second possible frequency values” which appears to contradict this. Further, it appears that “electronics that generate” is incomplete, since no further clause follows to explain what else the electronics do. Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-10, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishino et al. (US 2021/0156999).
With regard to claim 1, Nishino discloses a LIDAR system (see Fig. 1), comprising 
An analog-to-digital converter  (22), para. [0024] that receives a beating signal  (from detector (20) and demodulation circuit 21) that beats a first signal against a second signal , para. [0023],
the first signal being generated from light that has exited from the LIDAR system  at antenna  (14) and returned to the LIDAR system after being reflected by an object (Tgt) located outside of the LIDAR system (note: the arrow of circulator (13) is erroneously shown in the opposite direction of the described function in para. [0022]),
the second signal being generated from light that has not exited from the LIDAR system (from frequency modulator 11 along P4 to 15), a frequency of the beating signal  f_b having a frequency contribution from a separation between the LIDAR system and the object  (Fig. 2, para. [0030-0034], in particular equations (2) and (4)); and 
electronics that generate multiple first possible frequency values that are each a candidate for a value of the frequency contribution (possible frequency values correspond to changes in control parameters as shown in steps ST14 through ST22 of Fig. 3  and changing the voltage signal at (34) which determines  modulation of the frequency  and para. [0037-0039] and [0043-0046]).
With regard to claim 20, the method is merely the operation of the system described in the rejection of claim 1, and as illustrated in Fig. 3 and para. [0037-0039] and [0043-0046]).
With regard to claim 13, Nishino discloses a LIDAR system (Fig. 1), comprising:
a transmitter (laser light source 10 and frequency modulator 11) configured to output a LIDAR output signal from the LIDAR system; and
electronics (modulation controller 30) that control a frequency of the system output signal over a series of cycles,
the cycles include multiple data periods (Fig. 2, each time period ts  of the frequency vs. time graph)
the electronics changing the frequency of the system output signal at a first rate during a first one of the data periods (positive slope line of Fig. 2),
the electronics changing the frequency of the system output signal at a second rate during a second one of the data periods (negative slope line of Fig. 2),
the second rate  (negative) being less than the first rate (positive).
With regard to claims 2-3, the electronics identify the first, second, and subsequent possible values that represents a value of the beat frequency, i. e. from the separation between the LIDAR system and the object.
With regard to claim 7, the electronics sample the analog-to-digital convertor (para. [0024]).
With regard to claim 9, electronics (modulation controller 30) that control a frequency of the system output signal over a series of cycles,
the cycles include multiple data periods (Fig. 2, each time period ts  of the frequency vs. time graph)
the electronics changing the frequency of the system output signal at a first rate during a first one of the data periods (positive slope line of Fig. 2),
the electronics changing the frequency of the system output signal at a second rate during a second one of the data periods (negative slope line of Fig. 2),
the second rate  (negative) being less than the first rate (positive).
With regard to claims 10 and 14-15, the second rate (from Fig. 2) can be expressed as     2 = -p/q 1, where    p = -1, q= +1.
With regard to claim 19, the new variables B are merely a definition of the frequency change during the data period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2021/0156999).
Nishino does not specifically disclose that only one of the first possible frequency values matches one of the second possible frequency values, and that the electronics identifies such. However, the frequency values vary as both the modulation frequency and the possible distance from the LIDAR to the object (as shown in steps ST14-ST23). Therefore, it would have been obvious to cone skilled in the art, e. g. an optical engineer, to compare previously obtained frequency values with later ones, to obtain a better estimate of the distance from the LIDAR to the object.

Allowable Subject Matter
Claims 8, 11-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement filed on Aug. 5, 2021 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Boloorian (2 references) and Ueno disclose frequency modulation LIDAR systems and methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645